Citation Nr: 0912735	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  08-29 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an evaluation in excess of 20 percent 
disabling for multilevel spondylosis with large endplate 
osteophytes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The Veteran served on active duty from January 1943 to 
January 1946 and from September 1950 to October 1950.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, in which that RO granted service connection 
for the disability on appeal and assigned the current 20 
percent evaluation.  Jurisdiction over this matter is 
currently with the RO in Seattle, Washington.  


FINDING OF FACT

The Veteran's multilevel spondylosis with large endplate 
osteophytes results in forward flexion limited to less than 
30 degrees, but does not result in ankylosis or in neurologic 
manifestations.  


CONCLUSION OF LAW

The criteria for an evaluation of 40 percent disabling, but 
no higher, have been met for the Veteran's multilevel 
spondylosis with large endplate osteophytes.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 
4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5243 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the Veteran, as well as 
the entire history of the Veteran's disability.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

This appeal arises from the rating decision in which the RO 
granted service connection for the Veteran's back disability.  
As such, the Board must evaluate all the evidence of record 
reflecting the severity of the Veteran's disability from the 
date of grant of service connection to the present.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  This could 
result in staged ratings; i.e. separate ratings for different 
time periods, based on the facts found.  Id.

Disabilities of the thoracolumbar spine are evaluated under 
the General Formula for Diseases and Injuries of the Spine 
(General Formula) found at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243.  These criteria apply to disability of 
the spine with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  

Under the General Formula, unfavorable ankylosis of the 
entire thoracolumbar spine warrants a 50 percent evaluation.  
Either favorable ankylosis of the entire thoracolumbar spine 
or forward flexion of the thoracolumbar spine to 30 degrees 
or less warrants a 40 percent evaluation.  Forward flexion of 
the thoracolumbar spine greater than30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, warrants a 20 
percent evaluation.  

Ankylosis is defined, for VA compensation purposes, as a 
condition in which all or part of the spine is fixed in 
flexion or extension.  Id at Note (5).  

The General Formula directs that the rater should evaluate 
any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.  Id. at Note (1).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  Id. at Note (2); See also 38 C.F.R. § 4.71, Plate 
V.  

In determining the appropriate evaluation for musculoskeletal 
disabilities, particular attention is focused on functional 
loss of use of the affected part.  Under 38 C.F.R. § 4.40, 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by visible behavior on motion.  
Weakness is as important as limitation of motion, and a part 
that becomes painful on use must be regarded as seriously 
disabled.  Under 38 C.F.R. § 4.45, factors of joint 
disability include increased or limited motion, weakness, 
fatigability, or painful movement, swelling, deformity or 
disuse atrophy.  Under 38 C.F.R. § 4.59, painful motion is an 
important factor of disability from arthritis and actually 
painful joints are entitled to at least the minimum 
compensable rating for the joint.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Service treatment records are from more than fifty years 
prior to when the Veteran filed his claim in May 2006.  Those 
records are not probative of the level of disability at any 
time relevant to this appeal.  

The earliest evidence going to the rating criteria is a 
December 2006 VA spine examination report.  That report found 
the Veteran to have normal reflexes, normal sensory response 
to vibration, pinprick, light touch, and position in all 
extremities.  There was no spasm or guarding.  There was 
abnormal muscle tone and muscle atrophy which the examiner 
reported as "flaccidity of the aging process."  This is 
evidence against assigning a separate rating under a 
neurologic diagnostic code because this report shows that the 
Veteran does not have objective neurologic manifestations of 
his lumbar spine disability.  

The examiner indicated that the Veteran did not have 
ankylosis of the thoracolumbar spine.  In agreement with that 
finding are the range of motion measurements of 0 to 60 
degrees of forward flexion, 0 to 10 degrees of extension, 10 
degrees of lateral flexion to each side and 10 degrees of 
lateral rotation to each side.  The examiner indicated that 
the Veteran had additional loss of motion of motion due to 
pain on motion and repetitive use.  The report abbreviates 
"loss of motion" as "LOM."  An entry states that "LOM ON 
REPETITIVE USE" was 0 to 45 degrees and in the next entry on 
the report, the examiner stated that the factor most 
responsible for the additional LOM on repetitive use was 
pain.  

From the above, the 0 to 45 degrees of loss of motion on 
repetitive use could be read as 0 to 45 degrees of forward 
flexion after repetitive motion or it could be read as of 0 
to 45 degrees less forward flexion than the Veteran had prior 
to repetitive use; yielding a forward flexion of as little as 
0 to 15 degrees.  The Board finds this latter interpretation 
more in keeping with the more probative evidence of record.  

VA treatment records provide evidence favorable to the 
Veteran's claim.  A September 2006 physical therapist's note 
indicates that the Veteran had less than 10 degrees of lumbar 
motion in extension and flexion.  This therapist also stated 
that x-rays showed extensive exotosis of the lumbar spine 
"and essentially fused."  The physical therapist stated 
that the Veteran appeared to have well advanced ankylosing 
spondylitis.  A report of August 2007 x-rays of the Veteran's 
lumbar spine includes an impression that the Veteran had 
extensive multilevel spondylosis with large endplate 
osteophytes.  

These physical therapy note reports that the Veteran had 
approximately 10 degrees of forward flexion of the lumbar 
spine and that the extremely limited range of motion made 
physical therapy impossible.  Long handle assistance devices 
- reacher, sponge, and shoe horn - were issued to the 
Veteran.  

These physical therapy notes tend to show that the Veteran 
has less than 30 degrees of forward flexion and are in 
keeping with the interpretation of the December 2006 
examination report of up to 45 degrees of loss of motion, 
from the 60 degrees of forward flexion, due to pain and 
repetitive motion.  

In January 2008, the Veteran underwent another spine 
examination.  This examination was provided by VA but 
conducted through QTC Medical Services.  Lower and upper 
extremity sensory function and motor strength and power were 
found to be normal.  Reflexes were one plus at both biceps, 
triceps, knee, and ankle.  These findings are evidence 
against assigning a separate rating for the Veteran's 
disability under a neurologic diagnostic code because these 
findings show that the Veteran does not have objective 
neurologic manifestations of his disability of the spine.  

Range of motion was measure as 0 to 80 degrees of forward 
flexion, 0 to 20 degrees of extension, lateral flexion to 
each side, and lateral rotation to each side.  The examiner 
stated that there was no pain, fatigue, weakness, lack of 
endurance, or incoordination on repetitive use.  

These range of motion measurements are evidence against 
assigning a rating higher than 20 percent disabling for the 
Veteran's disability of the spine.  That being said, these 
findings are so out of keeping with the other evidence of 
record that the Board assigns them moderate probative value.  
The Veteran had pain on motion and less motion in a clinical 
setting and during the December 2006 examination.  While, the 
Veteran may have had an exceptionally good day on the date of 
his January 2008 examination, this does not reflect his well 
documented level of disability.  

Taken as a whole, the evidence of record shows the Veteran to 
have less than 30 degrees of forward flexion of the 
thoracolumbar spine.  A 40 percent evaluation is warranted 
for this disability based on these facts.

The Board has considered the reports of the physical 
therapist that the Veteran's spine was essentially 
"ankylosed".  These reports are contradicted by all other 
evidence of record.  Given the definition of "ankylosis" in 
the General Formula note, the Veteran does not have ankylosis 
of the thoracolumbar spine.  The December 2006 examination 
found him able to forward flex to 60 degrees and the January 
2008 examination found even greater range of motion, 
providing highly probative evidence against this finding.  
While the January 2008 examination may not reflect the 
Veteran's true level of disability, his greater level of 
disability results from loss of function due to those factors 
listed in 38 C.F.R. § 4.40 and 4.45.  The most probative 
evidence of record shows that the Veteran does not have 
ankylosis of his spine.  Hence, a rating higher than 40 
percent disabling for the Veteran's low back disability is 
not warranted.  

As note above, it is important for the Veteran to understand 
that not all evidence in this case supports the grant of 40 
percent, let alone a higher evaluation. 

In summary, an evaluation of 40 percent disabling is 
warranted for the Veteran's multilevel spondylosis with large 
endplate osteophytes.  A higher rating is not warranted 
because the Veteran does not have ankylosis of the 
thoracolumbar spine.  A separate rating for neurologic 
manifestations is not warranted for the reasons already 
stated.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of- the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).  

Duties to notify and assist

Adjudication of this claim on the merits would not be proper 
without the Board ensuring that VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  The notification obligation in this case was 
accomplished by way of letters from the RO to the Veteran 
dated in May 2006 and January 2008.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006); Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  See also Goodwin v. Peake, 22 Vet. App. 
128 (2008).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The appellant and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
her appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board will proceed to the merits of the 
appellant's appeal.  

ORDER

An evaluation of 40 percent disabling is granted for the 
Veteran's multilevel spondylosis with large endplate 
osteophytes, subject to the laws and regulations governing 
the payment of monetary benefits.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


